       Case 4:16-cv-01414 Document 634 Filed on 08/22/19 in TXSD Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


 MARANDA LYNN ODONNELL, et
 al.

         Plaintiffs
                                             CIVIL ACTION NO. 4:16-CV-1414
 vs.

 HARRIS COUNTY, TEXAS, et al.,

         Defendants.


  Motion for Leave to File Brief Amicus Curiae and Brief of Amicus Curiae
           Harris County Precinct 3 Commissioner Steve Radack


Commissioner Steve Radack, 1001 Preston Street, Houston, Texas 77002, (713)
755-6306, Amicus Curiae
Fred A. Keys, Jr., P.O. Box 854, 5 Rattlesnake Court, Sonoita, Arizona, (713) 880-
8805, Counsel for Amicus Curiae
                      Motion for Leave to File Brief Amicus Curiae
        Commissioner Radack has invested most of his life serving the people of

Houston and Harris County. He served eleven years at the Houston Police

Department, leaving as a Sergeant. He was elected Precinct 5 Constable and served

there for four years. For the past thirty years he has served as Harris County Precinct

3 Commissioner. He respectfully moves for leave to file the attached brief amicus

curiae in this case.

                                         Page 1
    Case 4:16-cv-01414 Document 634 Filed on 08/22/19 in TXSD Page 2 of 2




      Commissioner Radack is not supporting the position of either of the litigants

in their proposed Consent Decree. The consent of the plaintiffs to file this motion

has been obtained and they are not opposed. The consent of the defendants has been

obtained and they are not opposed.

      Accordingly, Commissioner Radack respectfully requests that the Court grant

his motion for leave to file the accompanying brief and consider his arguments

during its deliberations.

                                   Respectfully submitted,

                                   s/ Fred A. Keys, Jr.
                                   Fred A. Keys, Jr.
                                   State Bar No. 11373900
                                   Fred Keys Consulting LLC
                                   P.O. Box 854
                                   5 Rattlesnake Court
                                   Sonoita, Arizona 85637
                                   (713)880-8805
                                   fred@FKCLLC.com


                               Certificate of Service

      I certify that on August 22, 2019, a true and correct copy of this Motion for
Leave to File Amicus Brief was served by electronic notice to all parties of record.

                                       __/s_Fred A. Keys, Jr.
                                       FRED A. KEYS, JR.




                                       Page 2
